PER CURIAM.
We affirm the deputy commissioner’s order finding claimant’s open heart surgery to be compensable. Claimant had not experienced heart problems prior to August 29, 1983, when he engaged in a rigorous, unsupervised eight hour physical profile program. His participation in this exercise unquestionably met the requirement of unusual strain or overexertion not routine to the type of work he was accustomed to performing. Victor Wine & Liquor, Inc. v. Beasley, 141 So.2d 581 (Fla.1962).
After August 29, 1983, claimant suffered chest pain, headaches, exhaustion, and numbness in his arms which progressively worsened until claimant sought treatment and had the bypass surgery performed, and thus we find that his heart condition was rendered unstable by the events of August 29, 1983. Nationwide Utilities, Inc. v. Hord, IRC Order 2-3746 (March 23, 1979), cert. den., 381 So.2d 768 (Fla.1980). This court’s decision in Dade Property Management, Inc. v. Lazo, 418 So.2d 393 (Fla. 1st DCA 1982), is distinguishable because in that case, unlike the present one, the claimant’s heart disease was symptomatic prior to the work-related incident, the angina experienced as a result of the work-related incident subsided before the claimant sought medical treatment, and the claimant’s heart surgery was performed when his heart disease was asymptomatic.
AFFIRMED.
BOOTH, SMITH and THOMPSON, JJ., concur.